Citation Nr: 0900448	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  98-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for gynecological 
disability to include pelvic pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar syndrome with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
November 1985 and from December 1987 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Jackson, Mississippi, and 
Houston, Texas.  As noted on the cover page, the Houston RO 
now retains jurisdiction.  In September 2005, the veteran 
testified at a personal hearing before the Board; a 
transcript of the hearing is of record.  In February 2006 the 
case was remanded to the RO for further development.  
Additional issues subject to the Remand included entitlement 
to service connection for chest and abdominal pain.  In a 
subsequent February 2008 decision the RO granted service 
connection for esophageal erosion and noted that the grant 
was pursuant to the veteran's claims for service connection 
for abdominal pain and chest pain.  Given this grant of 
service connection, the Board finds that these matters are no 
longer before it on appeal.      

The Board notes that the veteran had originally claimed 
service connection for gynecological disability and pelvic 
pain as two separate disabilities.  Given, however, that she 
essentially alleges that her current gynecological disability 
is manifested by pelvic pain the Board has consolidated this 
aspect of her claim into one issue, as shown above. 


FINDINGS OF FACT

1.  It is not shown that the veteran has a current 
gynecological disability related to service.  

2.  The veteran's low back disability is manifested by mild 
limitation of motion; moderate limitation of motion, moderate 
disc disease, loss of lateral spine motion, unilateral, in 
standing position, incapacitating episodes requiring bedrest 
prescribed by a physician, separate neurological impairment 
attributable to the low back disability, forward flexion of 
the thoracolumbar spine of 60 degrees or less, combined range 
of motion of the thoracolumbar spine of 120 degrees or less 
and evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour are not 
shown. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
gynecological disability to include pelvic pain are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for assignment of rating in excess of 10 
percent for lumbar spine   disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5292, 5293, 5295 (2002), Code 5293 
(2003), Codes 5235, 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of her claims.  A September 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claims for service connection.  It also 
explained that VA would make reasonable efforts to help her 
obtain evidence necessary to support her claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately her 
responsibility to ensure that records were received by VA.  A 
subsequent February 2005 letter reiterated what the evidence 
needed to show to substantiate a service connection claim and 
also explained what the evidence needed to show to establish 
entitlement to an increased rating.  The letter also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  A subsequent 
August 2008 letter provided notice regarding criteria for 
rating the disabilities at issue and effective dates of 
awards in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).

Regarding the veteran's claim for increase for lumbar spine 
disability the Board notes that although the VCAA notice 
provided did not meet all of the specific notice requirements 
pertaining to increased rating claims recently outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the veteran 
was not prejudiced by this lack of specificity.  She has been 
given an ample opportunity to identify any evidence that 
might be pertinent to the rating assigned for this claimed 
disability and has not identified any additional evidence 
pertinent to this claim.  Also, she was specifically provided 
with lumbar spine examinations.  In addition to these 
examinations producing objective medical findings, they also 
gave the veteran an opportunity to report the specific 
symptoms she was experiencing.  Thus, although the veteran 
was not provided notice of the specific, applicable criteria 
for rating cervical spine disability in a notice letter (see 
Vazquez, 22 Vet. App. 37), even with this omission, a 
complete record was developed for purposes of assigning an 
appropriate rating for this disability.  The Board does not 
find that more specified notice to the veteran would have 
resulted in any additional pertinent evidence being produced.  
Accordingly, the lack of specificity did not prejudice the 
veteran as it did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).   
  
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, she was provided 
with VA examinations.  The veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

The veteran's service medical records contain a February 1991 
note concerning breast and pelvic tenderness, and the 
assessment was PMS, doubtful endometriosis. In May 1991, the 
veteran had pubic pain of burning type, and the assessment 
was chronic pelvic pain, consistent with endometriosis, rule 
out osteitis pubis.  In June 1991 a diagnostic laparoscopy 
was performed, which showed normal pelvis, tubes, ovaries and 
uterus.  It was noted that the veteran was experiencing 
chronic pelvic pain, somewhat increased prior to menses, and 
also with deep thrust dyspareunia, which was maritally 
disturbing.  A June 1992 progress note shows that the veteran 
had been found to have chlamydia.  As a result she was 
prescribed antibiotics.  A July 1992 treatment note indicated 
that the veteran complained of pains in the abdomen.  It was 
noted that she had had the chlamydia in June, and she stated 
that that she had been getting worse pains since July 10.  In 
March 1994 the veteran was treated for trichomonas vaginitis.  
In December 1994 a gynecological examination produced normal 
findings.  In March 1995 the veteran was seen for lower 
pelvic pain.  The diagnostic assessment was early pregnancy.  
An August 1996 Report of Medical History at separation 
contained a reference to chronic pelvic pain.  It was noted 
that the veteran had had the laparoscopy in 1991.  "Probable 
endometriosis" was also noted.  The veteran also reported 
that she had had very light menses in May 1996, and then six 
weeks later it had been heavy; currently, her cycle was back 
to normal.  The veteran's May 1996 separation examination 
appears to indicate that a pelvic examination was not 
performed.   

At a February 1997 VA examination, a physical examination 
found that the veteran was able to stand erect, and there was 
no spasm or tenderness of the low back. Range of the motion 
of the lumbar spine was 80 degrees of flexion, and 40 degrees 
of extension.  She had right and left lateral bending of 35 
degrees, and right and left lateral rotation of 45 degrees.  
There was no pain on range of motion testing.  On supine 
straight leg raising, there were no radicular type 
complaints.  The veteran had mild hamstring tightness and was 
able to heel-and-toe walk.  An x-ray found an essentially 
normal lumbar spine.  The impression was chronic lumbar 
syndrome with sciatica, uncertain etiology.

A March 1997 VA examination report contained the veteran's 
report of gross hematuria associated with dysuria, urgency, 
and suprapubic discomfort.  Testing found reactive cells 
compatible with mild inflammatory changes.  The examiner's 
impression was history compatible with episodes of 
hemorrhagic cystitis, and microscopic hematuria secondary to 
mild chronic cystitis.  

A November 1997 progress note from the Biloxi VAMC indicated 
an assessment of chronic lumbar strain, rule out lumbar HNP.  
A February 1998 note indicated degenerative disc disease 
(DDD) of the lumbar area; the veteran had a normal 
neurological examination.

At a March 1997 VA examination, the veteran reported that she 
had had low back pain since October or November 1994.  She 
reported that it started one day after work, and the pain 
radiated to the back of the right thigh, to the right foot, 
and the last three toes.  Sometimes she felt weak in the 
legs, and got numbness in the right foot.  After neurological 
examination, the examiner's impression was chronic low back 
pain, lumbosacral radiculopathy, and degenerative disk 
disease.

On her April 1998 substantive appeal, the veteran asserted 
that she had pelvic pain just above the pubic bone, and that 
a gynecologist had suggested that it was trauma related.  She 
also asserted that she sought at least a 60 percent 
disability rating.  She reported that she was frequently 
unable to get up off of the floor by herself.  Some days she 
was unable to take care of herself, which was very strenuous 
on her family.  Additionally, she asserted that she had 
vaginal dryness and frequently experienced pain during 
intercourse.  She continued to have breast tenderness, and 
unpleasant discharge.

A June 1998 treatment note from Slidell Hospital noted pelvic 
pain.  A July 1998 medical imaging report from Slidell 
Memorial Hospital rendered an impression of unremarkable 
lumbar spine series.

The record contains private medical evidence concerning 
treatment in 1998 for low back pain and bilateral lower 
extremity pain.  The impression included bilateral lower 
extremity spasticity and hyperflexion, rule out myelopathy, 
especially thoracic.  The plan was MRI thoracic spine (which 
showed minor bulging of the disc contour of T7-8) and 
cervical spine (which was grossly negative).  A July 1998 
nerve conduction study produced a diagnostic impression of 
moderate diffuse sensorimotor peripheral neuropathy, both 
axonal and demyelinating.  

A May 1999 pathology report from Slidell Memorial Hospital 
noted diffuse laminar glandular hyperplasia of the 
endocervix.  That month a discharge summary indicated that 
the veteran had been admitted with complaints of dyspareunia, 
menometrorrhagia, and symptomatic uterine descendens.  The 
veteran apparently had a hysterectomy in 1999 for prolapse of 
the uterus.

The veteran underwent an October 1999 VA examination with the 
same examiner who had seen her in February 1997.  The 
examiner noted that the claims file was available for review.  
The veteran reported that she continued to have problems with 
back and right leg pain.  The examiner noted MRI reports 
concerning the veteran's thoracic and cervical spine.  The 
veteran reported that she had had an MRI scan of the lumbar 
spine, but that it had been negative.  The examiner also 
noted that the veteran had had EMG and nerve conduction 
studies of both lower extremities, which indicated that she 
had diffuse sensory motor peripheral neuropathy, both axonal 
and demyelinating.  The veteran described a chronic type of  
low back pain of varying degrees of severity.  She had been 
on Lioresal daily for the last couple of months.  

A physical examination found no spasm or tenderness.  On 
range of motion the veteran had 70 degrees of flexion, 30 
degrees of extension, and 35 degrees of right and left 
lateral bending.  No pain on motion was noted.  The examiner 
noted that an x-ray report of the lumbar spine was 
unremarkable.  The impression was service-connected chronic 
lumbar syndrome with sciatica, uncertain etiology.

A November 2000 VA progress note shows that the veteran was 
complaining of increased back pain upon using a brace.  The 
diagnostic impressions were foot pain, metatarsalgia and 
lumbosacral radiculopathy.  The physician had asked for EMG 
and laboratory test results to be sent to her.  

A July 2001 VA outpatient treatment note from Houston found 
that tests regarding the lumbar spine indicated normal 
vertebral alignment and mild posterior disc space narrowing 
L5- S1.  The veteran's primary complaint involved constant 
low back and leg pain.  Palpation revealed general tenderness 
in the low back and distal lower extremity musculature.  
Lumbar spine range of motion was within functional limits.  A 
separate July 2001 EMG report produced findings compatible 
with sensory/motor mixed polyneuropathy.  

A July 2001 VA outpatient treatment record noted mild 
diastasis of the pubic symphysis.  An August 2001 VA 
assessment noted that a gynecologic consult suggested 
possible adhesive disease as the cause of intermittent pain.  
Additionally, the report noted that the veteran may have had 
irritable bowel syndrome.

An August 2001 Persian Gulf Referral Center discharge summary 
noted discharge diagnoses of peripheral neuropathy, and 
mechanical low back pain.  X-ray of the lumbar spine showed 
mild posterior disc space narrowing L5-S1.  Pelvic ultrasound 
showed the uterus surgically absent and ovaries unremarkable.  
It was noted that a gynecological consultation suggested 
possible adhesive disease as the cause of her intermittent 
pelvic pain.    

In September 2001, the veteran reported bowel and bladder 
incontinence.  The impression was lumbosacral radiculopathy.

An April 2003 VA neurological examination produced a 
diagnostic impression of peripheral neuropathy with distal 
atrophy, slight weakness and symmetric distal sensory 
impairment.  There was no identifying medical condition that 
had been identified as responsible.  

On April 2003 VA examination the veteran complained of lower 
abdominal pain and pain on intercourse.  She was sent for 
pelvic ultrasound and multiple longitudinal and transverse 
scans of the pelvis revealed that the veteran was status post 
hysterectomy.  Cysts were seen in both ovaries.  Pelvic 
examination revealed exquisite tenderness on manipulation of 
the bladder and in the area of the cul-de-sac, which may have 
been secondary to previous surgery.  The evaluating health 
professionals were unable to definitively determine the cause 
of the pain but because of the natural consequence of 
adhesions and the proximity of the ovarian problems, they 
recommended that she be treated with Pyridium tablets for 
decrease of the pain on the bladder.  

A September 2003 VA treatment record indicated that the 
veteran had come from Biloxi, and that she had been followed 
for development of cerebral atrophy with severe peripheral 
neuropathy, and she complained of pain, numbness, and 
weakness in all extremities.  It was also noted that the 
veteran had a history of endometriosis with pain and bleeding 
and that she had had a hysterectomy in 1995.  The veteran 
complained of pain in her ovaries and indicated that she had 
been told that she might need an oopherectomy.  Physical 
examination showed that superficial sense was diminished 
significantly from the elbow and knees down and there was a 
motor deficit of both legs and feet and both hands and 
forearms.  The pertinent diagnostic impressions were 
peripheral neuropathy, status post hysterectomy for 
endometriosis and history of ovarian cysts.  A separate 
September 2003 telephone consult noted that the veteran had a 
right ovarian cyst.  

On December 2003 VA gynecological visit, examination showed a 
single right ovarian follicular cyst.  The veteran reported 
that the pains that she had prior to her hysterectomy 
resolved for about two or three years but then returned.  The 
veteran described pain in the lower aspect of her abdomen 
really low, just above the pelvic bone.  The pain was 
continuous night and day.  It was dull and throbbing with 
episodes of sharp pains.  The veteran also reported that she 
had dyspareunia on penetration.  She took Tylenol with 
codeine for the pain but nothing made the pain better other 
than not having sex. 

In an April 2005 statement the veteran's representative noted 
that the veteran's service medical records reveled complaints 
of chronic pelvic pain that were somewhat increased prior to 
menses and during intercourse.  Also, her August 1996 
separation examination noted pelvic pain with laparoscopy.  

At her September 2005 hearing the veteran testified that the 
last nerve conduction study she received produced bad 
results.  Regarding her pelvic pain, the veteran reported 
that she first experienced it in 1989.  She kept having 
problems and going back to the doctor.  Eventually she saw a 
doctor who informed her that she had an inverted uterus.  
Eventually, in May 1999 she had to have a hysterectomy 
because her uterus was " falling out."  She still 
experienced pain after the surgery and then in 2004 she had 
to have her ovaries removed.  The veteran continued to have 
pain and was informed that the pain was  result of her pelvis 
not staying in place.  The pelvis would tilt and rotate 
forward.  Because the pelvis would not stay in place, her 
treating physicians were considering having her put a belt on 
to maintain stability and the veteran reported that she had a 
pending appointment to receive the belt.      

On June 2006 VA orthopedic examination the diagnoses were 
lumbar strain, chronic, without evidence of radiculopathy, 
right sacroiliac joint "irregularity" consistent with 
degenerative arthritis and right L5-S1 facet arthropathy, 
with the latter two problems deemed to be secondary to the 
lumbar strain.  It was noted that the veteran described her 
current back symptoms mostly in the past tense.  Since she 
was discharged from the military she had experienced back 
pain primarily related to weight gain and subsequent weight 
loss.  Once her weight had become more stable her back pain 
had decreased to a tolerable level.  This stabilization of 
her weight had occurred about 18 months prior.  The veteran 
had had chiropractic treatment and had seen an orthopedic 
surgeon.  She also had experienced pain relief through use of 
Duragesic patches but because the patches caused a dysphoria, 
she only used them for severe back pain episodes.  She 
currently complained only of intermittent activity related 
pain, which was quite severe when it occurred, approximately 
6 to 7 times in the past two years.  It was localized to the 
right side and over the right sacroiliac joint.  The pain 
level went up to 10 out of 10 for several hours up to a whole 
day and required bedrest, which was not usually prescribed by 
a physician as the veteran would initiate this treatment on 
her own.  She described her pain as severe, without any 
radiation features.  She was currently not having much back 
pain and indicated as much.  She walked and performed 
stretching exercises on a fairly recent basis.  She had the 
ability to walk unrestricted (except when having an acute 
pain episode).  Activities of daily living were not impacted 
by the back pain unless she was experiencing the acute pain.  
Even at acute back pain levels, she was still able to get 
dressed and take a shower.  The veteran was specifically 
questioned about radicular symptoms and aside for posterior 
thigh pain, which was not attributed to her back disability, 
there was no evidence of any subjective complaints of 
radicular symptoms.    

Physical examination showed normal gait, level pelvis and 
normal posture.  Range of motion was 90 degrees flexion 
without complaints of pain although the examiner noted some 
increase in muscle spasm of the right paraspinal musculature; 
30 degrees extension with some relief of discomfort 
experienced with forward flexion, 30 degrees left and right 
lateral flexion without pain; and 30 degrees left and right 
rotation without pain.  The veteran did complain of some pain 
in both hamstrings during flexion and palpation of the medial 
hamstring bilaterally showed some muscle tension but no 
spasm.  She also had mild tenderness localized to the 
superior portion of the right sacroiliac joint.  Neurological 
examination showed intact motor function in the lower 
extremities.  Sensory function was intact to deep pressure 
only with patchy hypoesthesia consistent with a diagnosis of 
peripheral neuropathy noted in both lower extremities in a 
stocking glove distribution.  Reflexes were brief, almost 
hyperreflexic in the ankle and the knee bilaterally.  
Straight leg raising was negative in disguised position as 
well as supine.  Hoover test showed good collateral effort 
and Gaenseln's test was negative for sacroiliac joint 
pathology on the left and mildly positive on the right.  X-
rays of the lumbosacral spine demonstrated moderate facet 
arthropathy particularly at L5-S1 and some irregularity was 
noted in the right sacroiliac joint especially in the 
superior portion where she had a very elongated sacral ala 
and a wavy sacroiliac joint.  Intervertebral disc spaces were 
well preserved.  

The examiner did not find any objective clinical evidence 
that function was additionally limited by pain, fatigue, 
weakness, incoordination or lack of endurance.  The only 
positive physical finding noted on examination was the spasm 
noted during range of motion testing and the veteran did not 
even complain of pain at that point.  Rendering benefit of 
the doubt to the veteran, the examiner did opine that she did 
experience some discomfort but did not choose to complain 
about it.  The examiner also noted that the right sacroiliac 
abnormality was most likely secondary to a congenital 
abnormality but was currently exacerbated by the chronic 
lumbar strain.  

On June 2006 VA gynecological examination the examiner noted 
that the veteran had had a transvaginal hysterectomy (TVH) 
for prolapsed uterus in 1999, 3 years after she had separated 
from service.  Then in 2004 she had a bilateral salpingo-
oopherectomy (BSO) because of cystic ovaries.  She was placed 
on estrogen therapy, which she took until six months prior to 
the examination, at which point she stopped because she felt 
that she was not benefitting from it.  She was then placed on 
Boniva for osteoporosis.  At the time of the examination, the 
veteran denied any menopausal symptoms and did not have any 
gynecologic complaints.  The examiner did not perform a 
physical examination on the veteran, noting that such an 
examination was not necessary (apparently based on the lack 
of gynecological complaints).  The examiner commented that 
there was no present disability associated with any 
gynecological problems.  He noted that the veteran's 
gynecological problems arose after she separated from service 
as she had had the hysterectomy three years after she 
separated from service and a bilateral salpingo-oopherectomy 
eight years after service.    
 
III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
veteran's disabilities has not varied significantly during 
the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




IV.  Analysis

Gynecological disability

The evidence of record clearly does show that the veteran had 
some level of gynecological problems in service.  It also 
shows that she had a hysterectomy for urethral prolapse three 
years after service in 1999.  The evidence does not 
establish, however, that the veteran has a current 
gynecological disability related to service.  Notably, on 
June 2006 VA gynecological examination, the examiner 
specifically found that there was no present disability 
associated with any gynecological problems.  He also noted 
that the veteran's gynecological problems arose after she 
separated from service as she had had the hysterectomy three 
years after she separated from service and a bilateral 
salpingo-oopherectomy eight years after service.  

The veteran did allege as late as her September 2005 hearing 
that she continued to experience pelvic pain.  The Board 
notes, however, that the June 2006 examiner's report 
specifically indicates that at the time of the examination 
the veteran denied any menopausal symptoms and did not have 
any gynecologic complaints.  Nor, does the report show that 
the veteran was otherwise complaining of pelvic pain.  
Additionally, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In this regard, it is noteworthy that the earlier 
April 2003 VA examination was unable to determine the cause 
of the veteran's pelvic pain on intercourse.  Accordingly, 
given that the June 2006 examination did not show a 
gynecological disability related to service and did not show 
that the veteran was still experiencing pelvic pain; given 
that the earlier April 2003 VA examination was unable to 
identify an underlying malady or condition causing the 
veteran's pain; and given that pain alone does not constitute 
a disability, the preponderance of the evidence is against 
this claim and it must be denied.  38 C.F.R. § 3.303; 
Hickson, 12 Vet. App. 247, 253 (1999); Gilbert, 1 Vet. App. 
49, 55 (1990).
       


Rating in excess of 20 percent for low back disability  

The veteran's service connected low back disability 
encompasses lumbosacral strain and degenerative disc disease.  
The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  

Given that the veteran has already been assigned a 10 percent 
rating for her lumbar spine disability, the focus is on 
criteria that would allow for a rating in excess of 10 
percent.  Prior to September 26, 2003, the veteran's 
orthopedic manifestations of her lumbosacral strain and 
degenerative disc disease might potentially be rated under 
Code 5285 for vertebral fracture, Codes 5286 and 5289 for 
ankylosis, Code 5292 for limitation of the lumbar spine or 
Code 5295 for lumbosacral sprain.  38 C.F.R. § 4.71a.  As 
neither vertebral fracture nor ankylosis has been shown a 
rating under Codes 5285, 5286 and 5287 is not appropriate.  
Under Code 5292, a 10 percent rating was available for mild 
limitation of motion, a 20 percent rating was available for  
moderate limitation of lumbar motion and a 40 percent rating 
was warranted for severe limitation of lumbar motion.  Id.  A 
Note to the current General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion is 0 to 30 degrees and left and right 
lateral rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a 
(2008).  

The evidence of record does not show that the veteran's 
lumbar spine limitation of motion has been more than mild.  
The most recent June 2006 VA examination actually showed 
normal flexion of 90 degrees, normal extension of 30 degrees, 
and normal flexion and rotation of 30 degrees.  None of these 
movements produced pain in the lumbar spine.  Earlier 
examination findings did show more limited flexion but it was 
never found to be less than 70 degrees.  Also, earlier 
extension, lateral flexion and rotation findings were to at 
least normal levels.  Thus, viewing the range of motion 
findings as a whole, more than mild limitation of motion has 
not been shown at any time during the rating period.  
Consequently, a rating in excess of 10 percent under Code 
5292 is not warranted.  

Under Code 5295, a 10 percent rating is assigned for 
characteristic pain on motion, a  20 percent rating is 
assigned for lumbosacral strain when there is muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position and a 40 percent rating is 
available for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Although the veteran was noted to have muscle spasm on 
forward bending at the June 2006 examination, she has not 
been shown to have loss of lateral spine motion.  Nor has she 
been shown to have symptoms indicative of a 40 percent rating 
under Code 5295.  Accordingly, a rating in excess of 10 
percent under Code 5295 is not warranted.

Prior to September 23, 2002, the veteran's low back 
disability could also be rated under Code 5293 for 
intervertebral disc syndrome.  Code 5293 provided for a 10 
percent rating for mild disc disease, a 20 percent rating for 
moderate disc disease with recurring attacks; a 40 percent 
rating for severe disc disease, with recurring attacks and 
intermittent relief; and a 60 percent rating for pronounced 
disease, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  

Although the veteran was noted to have disc disease by a 
February 1998 progress note, the objective findings of record 
do not demonstrate that any associated impairment has been 
more than mild.  A February 1997 X-ray showed an essentially 
normal lumbar spine, a 2001 X-ray showed only mild posterior 
disc space narrowing, and a June 2006 X-ray showed that 
intervertebral disc spaces were well preserved.  Also, in 
October 1999, the veteran reported that she had had an MRI of 
the lumbar spine, which was negative.  In the absence of 
objective evidence of more significant disc pathology, or of 
more significant symptoms being attributed to disc pathology, 
the Board finds that a more than mild level of disc disease 
is not established.  Accordingly, a rating in excess of 10 
percent is not warranted.      
  
Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002, to provide that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  Although the 
veteran has reported incapacitating episodes requiring 
bedrest, there is no evidence to suggest, nor does the 
veteran contend, that the bedrest was prescribed by a 
physician.  Consequently, a rating in excess of 10 percent 
under Code 5293, on the basis of incapacitating episodes is 
not warranted.

Regarding neurological impairment the evidence of record does 
not establish that the veteran has separate neurological 
impairment due to her low back disability.  The record does 
contain some isolated notations of lumbar spine 
radiculopathy.  On closer examination, however, neurological 
impairment related to the low back disability was not found.  
The February 1997 examination specifically noted that on 
supine straight leg raising, there were no radicular like 
complaints.  Also, at the June 2006 examination, the examiner 
specifically found intact motor function and negative 
straight leg raising and the veteran did not have any 
radicular complaints.  The examiner did note sensory 
impairment in the form of patchy hypoesthesia but this was 
specifically found to be consistent to the veteran's 
peripheral neuropathy and thus not attributed to her lumbar 
spine impairment.  Accordingly, given the more specific 
findings showing a lack of association between the low back 
disability and the veteran's neurological impairment, a 
rating under Code 5293 for separate neurological impairment 
is not warranted.      

The criteria for rating lumbar spine disability including 
intervertebral disc syndrome were again revised effective 
September 26, 2003, allowing for a rating either based on 
incapacitating episodes or under the General Formula for 
rating the disabilities of the spine.  38 C.F.R. § 4.71a, 
Codes 5235-5243 (2008).  Notably, the criteria for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes did not change from September 26, 2003.  38 C.F.R. 
§ 4.71a, Code 5243.  Consequently, as incapacitating episodes 
(requiring bedrest prescribed by a physician) have not been 
shown, a rating in excess of 10 percent is not warranted.  

Under the General Formula a 20 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or, when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Higher ratings are available for more severe 
manifestations.  38 C.F.R. § 4.71a, Codes 5235-5243.  In the 
instant case, there is no evidence of record showing forward 
flexion of the thoracolumbar spine of 60 degrees or less, no 
evidence of a combined range of motion of the thoracolumbar 
spine of 120 degrees or less and no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Consequently, a rating in excess of 
10 percent under the General Formula is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the June 2006 examiner did not 
find any objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance.  Similarly, the February 
1997 examination also showed no pain on range of motion 
testing.  Additionally, the veteran reported at the June 2006 
examination that her activities of daily living were not 
affected by her back pain unless she was experiencing an 
acute episode, which was relatively rare.  Even then, she was 
still able to get dressed and take a shower.  Accordingly, 
given that overall, the back disability is only shown to 
result in a mild degree of functional loss, a rating in 
excess of 10 percent on this basis is not warranted.     

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
lumbar spine disability.  38 C.F.R.  § 3.321.  

Given that it is not established that the veteran is entitled 
to a rating in excess of 10 percent under applicable 
schedular criteria and referral for extraschedular evaluation 
is not suggested by the record, the preponderance of the 
evidence is against this claim and it must be denied.  


ORDER

Entitlement to service connection for gynecological condition 
to include pelvic pain is denied.

Entitlement to an initial rating in excess of 10 percent for 
lumbar syndrome with sciatica is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


